332 S.W.3d 926 (2011)
Darryl NELSON, Appellant,
v.
Lili ADAMS, Respondent.
No. WD 71291.
Missouri Court of Appeals, Western District.
March 8, 2011.
Darryl Nelson, Appellant pro se.
Stephen D. Hawke, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Darryl Nelson appeals the judgment dismissing his petition for writ of mandamus. He argues on appeal that he is entitled to jail-time credit. The judgment is affirmed. Rule 84.16(b).